Case 1:20-cv-04317-AT Document 50 Filed 08/02/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SHARMA RAAMANUI, DOC #
DATE FILED: _ 8/2/2021
Plaintiff,

-against- 20 Civ. 4317 (AT)

ZAIKA FOOD COMPANY LLC (D/B/A ZAIKA), ORDER

MANDEEP S OBEROI, and POOJA S PATEL,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed Plaintiff's supporting materials for default judgment at ECF Nos.
46-49. The Court concludes that the materials fail to comply with Attachment A to the Court’s
Individual Practices in Civil Cases. Attachment A requires an “affidavit or declaration signed by a
party with personal knowledge . . . which sets forth a statement of proposed damages and the basis
for each element of damages, including a step-by-step explanation of each calculation.” (emphasis
added). Plaintiff submitted an affidavit signed by his attorney, who is not a party with personal
knowledge, and an unsigned statement of damages. ECF Nos. 34, 47, 49. This is the Court’s second
such clarification. ECF No. 36.

Accordingly, by August 6, 2021, Plaintiff shall re-submit materials for default judgment in
accordance with Attachment A to the Court’s Individual Practices.

Plaintiff is reminded that, under Rule 41(b) of the Federal Rules of Civil Procedure, an action
may be dismissed “[i]f the plaintiff fails to prosecute or to comply with [the Federal Rules] or a court
order” and that “[d]ismissal is warranted where there is a lack of due diligence in the prosecution of
the lawsuit by [the] plaintiff.” West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990). This
is the Court’s second warning that Plaintiffs lack of due diligence will result in dismissal of this
action. ECF No. 43.

SO ORDERED.

Dated: August 2, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
